        Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 1 of 9




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 VICTORIA A. BLAYLOCK,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 4:20-cv-04218

 MIDLAND CREDIT MANAGEMENT, INC,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

        NOW comes VICTORIA A. BLAYLOCK (“Plaintiff”), by and through her undersigned

attorney, complaining as to the conduct of MIDLAND CREDIT MANAGEMENT, INC.

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, as well as 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States. Supplemental jurisdiction exists for the state law

claim pursuant to 28 U.S.C. § 1367.
           Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 2 of 9




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion of the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                                 PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Richmond, Texas, which lies within

the Southern District of Texas.

      5. Defendant is a collection company that claims to, “specialize in servicing accounts that

have fallen behind and have been charged off by the lender.”1 Defendant is incorporated in the

state of Kansas and maintains its principal place of business at 3111 Camino Del Rio North, Suite

1300, San Diego, California 92108.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors,      assigns,   principals,   trustees,   sureties,   subrogees,   third-party   contractors,

representatives and insurers at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action arises out of Defendant’s attempt to collect upon an outstanding debt

(“subject debt”) that Plaintiff allegedly owed to Synchrony Bank (“Synchrony”).

      8.    Plaintiff used her Synchrony credit card to finance the purchase of various household and

    personal items.

      9.    Upon information and belief, after Plaintiff’s purported default, the subject debt was

    charged off by Synchrony and eventually sold to Defendant for collection purposes.

      10. In connection with Defendant’s efforts to collect upon the subject debt, Plaintiff received

    calls to her cellular phone, (713) XXX-2997, from Defendant.



1
    https://www.midlandcredit.com/who-is-mcm/
      Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 3 of 9




   11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -2997. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   12. Defendant has called Plaintiff mainly using the phone number (877) 366-1642, however,

upon information and belief, Defendant has employed other phone numbers as well.

   13. Upon information and belief, the aforementioned phone number ending in -1642 is

regularly utilized by Defendant during its debt collection activity.

   14. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting

as a debt collector attempting to collect upon the subject debt.

   15. Upon speaking to Plaintiff, Defendant threatened to file a lawsuit against Plaintiff if she

did not immediately satisfy the subject debt in full.

   16. Plaintiff feared that Defendant would actually file a lawsuit against her if she did not

satisfy the subject debt in full, which caused her to panic and suffer emotional distress, as she did

not have the means to satisfy the subject debt.

   17. As a result of Defendant’s hostile and aggressive response, Plaintiff disconnected the call.

   18. Further, upon information and belief, and further given the nature of Defendant’s business

as a debt collector and debt purchaser, Defendant would have accepted less than full payment on

the subject debt before turning to litigation as a means to collect a debt.

   19. Rather than inform Plaintiff of these possibilities, Defendant instead falsely threatened

that the only way for Plaintiff to avoid litigation would be to pay the subject debt in full.

   20. As such, Plaintiff was misled and deceived into believing that she would be subjected to

a lawsuit due to her inability to address the subject debt in full.
     Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 4 of 9




  21. In addition to the harassing and misleading Plaintiff with deceptive and abusive threats,

Defendant also saw fit to contact Plaintiff’s mother regarding the subject debt, despite her having

no connection to the subject debt and Defendant having Plaintiff’s location and contact

information.

  22. Upon information and belief, Defendant placed the phone call to Plaintiff’s mother not in

a legitimate attempt to gather location information regarding Plaintiff – as Defendant already had

Plaintiff’s contact information and knew how to get a hold of Plaintiff – but instead to force

Plaintiff’s mother to put outward pressure on Plaintiff to address the subject debt.

  23. Overwhelmed and concerned by the nature of Defendant’s calls and frustrated over

Defendant’s conduct, Plaintiff spoke with her undersigned attorney regarding her rights, resulting

in exhausting time and resources.

  24. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

  25. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, embarrassment that a third party was roped into Defendant’s

collection efforts, emotional distress, undue fear of litigation, aggravation that accompanies

collection telephone calls, emotional distress, and numerous violations of Plaintiff’s state and

federally protected interests to be free from harassing and abusive debt collection conduct.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

  26. Plaintiff repeats and realleges paragraphs 1 through 25 as though full set forth herein.

  27. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

  28. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.
      Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 5 of 9




   29. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   30. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA §1692c

   31. The FDCPA, pursuant to 15 U.S.C. § 1692(c)(b), provides that “without the prior consent

of the consumer given directly to the debt collector . . . a debt collector may not communicate, in

connection with the collection of any debt, with any person other than the consumer, his attorney,

a consumer reporting agency, the attorney of the creditor, or the attorney of the debt collector.”

   32. Defendant violated 15 U.S.C. § 1692(c)(b) when it contacted Plaintiff’s mother in

connection with its efforts to collect the subject debt from Plaintiff. Defendant had no consent to

call Plaintiff’s mother yet, chose to do so despite already having Plaintiff’s location and contact

information. As such, Defendant impermissibly contacted Plaintiff’s mother in connection with

its efforts to collect upon the debt from Plaintiff.

   33. Defendant used such conduct in order to embarrass and harass Plaintiff into paying the

subject debt. This caused Plaintiff to experience a great amount of embarrassment and anxiety.

The FDCPA was enacted to prevent this exact type of behavior from debt collectors, as it could,

and did, lead to a stressful and embarrassing situation.

       b. Violations of FDCPA §1692d

   34. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in
       Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 6 of 9




connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

    35. Defendant violated § 1692d through the threats made to Plaintiff that if she did not pay the

subject debt in full, she would subjected to a lawsuit imminently. These threats were made not

with the intent to follow through, but were instead designed to compel Plaintiff’s payment on the

subject debt. Defendant made these threats in order to harass and oppress Plaintiff into paying the

subject debt in full.

          c. Violations of FDCPA § 1692e

    36. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    37. In addition, this section enumerates specific violations, such as:

             “The threat to take any action that cannot legally be taken or that is not
             intended to be taken.” 15 U.S.C. § 1692e(5).

             “The use of any false representation or deceptive means to collect or
             attempt to collect any debt or to obtain information concerning a
             consumer.” 15 U.S.C. §1692e(10).

    38. Defendant violated §§ 1692e, e(5), and e(10) through its false threats to Plaintiff.

Defendant’s threats suggested to Plaintiff that the only way to avoid litigation would be to pay the

subject debt in full. However, upon information and belief, such statement was demonstrably false

as Defendant, a debt purchaser who purchased the subject debt for pennies on the dollar, would

have accepted less than the full balance in order to avoid litigation. As such, Defendant made such

threats not in a legitimate warning of action it intended to take, but instead to unduly increase the

pressure on Plaintiff to address the subject debt in full.
       Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 7 of 9




        d. Violations of FDCPA § 1692f

    39. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    40. Defendant violated §1692f when it unfairly threatened Plaintiff. Defendant made these

unfair threats in order to scare Plaintiff into making a payment on the subject debt when she could

not afford to.

    41. Defendant further violated § 1692f when it unfairly contacted third parties regarding the

subject debt. Despite Defendant already having Plaintiff’s location and contact information,

Defendant nevertheless contacted such third parties in an unfair attempt to increase the pressure

on Plaintiff to address the subject debt in full.

        WHEREFORE, Plaintiff, VICTORIA A. BLAYLOCK, respectfully requests that this

Honorable Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;


    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);


    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);


    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);


    e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
       debt; and


    f. Awarding any other relief as this Honorable Court deems just and appropriate.

                  COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
      Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 8 of 9




   42. Plaintiff restates and realleges paragraphs 1 through 41 as though fully set forth herein.

   43. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   44. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   45. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.304

   46. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   47. Defendant violated the TDCA through its false threats to Plaintiff. Defendant made such

threats not in a legitimate warning of action it intended to take, but instead to unduly increase the

pressure on Plaintiff to address the subject debt.

   WHEREFORE, Plaintiff, VICTORIA A. BLAYLOCK, respectfully requests that this

Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;


   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);


   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);


   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;


   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);
      Case 4:20-cv-04218 Document 1 Filed on 12/11/20 in TXSD Page 9 of 9




   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and


   g. Awarding any other relief as this Honorable Court deems just and appropriate.



Dated: December 11, 2020                          Respectfully submitted,

s/ Nathan C. Volheim                               s/Eric D. Coleman
Nathan C. Volheim, Esq. #6302103                   Eric D. Coleman, Esq. #6326734
Federal I.D. No. 3098183                           Federal I.D. No. 3442886
Counsel for Plaintiff                              Counsel for Plaintiff
Admitted in the Southern District of Texas         Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (331) 307-7648 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           ecoleman@sulaimanlaw.com


s/ Alejandro E. Figueroa
Alejandro E. Figueroa, Esq. # 6323891
Federal I.D. No. 3470107
Counsel for Plaintiff
Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois
(630) 575-8181, ext. 120 (phone)
(630) 575-8188 (fax)
alejandrof@sulaimanlaw.com
